Case 1:18-cv-00760-LY Document 22-27 Filed 10/01/19 Page 1 of 9




            EX. 26
         Case 1:18-cv-00760-LY Document 22-27 Filed 10/01/19 Page 2 of 9




2015 Performance Review
Review Period 1/1/2015 - 12/31/2015



      REVIEWER
      Chris Matthews (Manager)




                       Stephanie Shipp
                       Account Executive Major Comm
                       Job Code




                                                                     D-SS-000056
                      Case 1:18-cv-00760-LY Document 22-27 Filed 10/01/19 Page 3 of 9



Performance Goals - "What You Did"

  Business Services Financial Goals

  Achieve and exceed Business Services financial and operational goals
  Start Date                               Due Date                                    Status
  1/1/2015                                 12/31/2015                                  In progress

  Progress                                 Weight
                                     0 % 20%

   Reviewer                                    Rating                                                            Weight
  Stephanie Shipp (Self)                      Exceeds Expectations                                              20%
  Steven Johanknecht (Manager - Co-
                                              Exceeds Expectations                                              20%
  Planner)

   Comments
  Stephanie Shipp (Self):
  Well above quota for 7 months out of the year, been a tough year with a lot of internal changes.

  Steven Johanknecht (Manager - Co-Planner):
  Stephanie finished the year in Quartile 1 at 107.13% and $77,135 MRR sold. 7 of 12 months at or above quota.


  NaviSite Teaming

  Achieve a minimum of two (2) NaviSite converted opportunities from a NaviSite Teamed lead (annual)
  Start Date                               Due Date                                    Status
  1/1/2015                                 12/31/2015                                  In progress

  Progress                                 Weight
                                     0%    5%


   Reviewer                                    Rating                                                            Weight
  Stephanie Shipp (Self)                      Partially Meets Expectations                                      5%
  Steven Johanknecht (Manager - Co-
                                              Does Not Meet Expectations                                        5%
  Planner)

   Comments
  Stephanie Shipp (Self):
  Had iHeart Media ready to go and went to Wilson Haney to ask if they were working on it...BIG MISTAKE He went around
  me and put in Lead Source. Will be working to exceed Navisite expectations next yr

  Steven Johanknecht (Manager - Co-Planner):
  Stephanie continues to look for NaviSite opportunities, however, at this time, he has not submitted any leads/referrals. The
  one opportunity that she had was an existing Strategic customer that was already being pursued. Continue to focus on

2015 Performance Review                                                                                   D-SS-000057
                                                                                                                          Page | 2 of 8
Stephanie Shipp
                      Case 1:18-cv-00760-LY Document 22-27 Filed 10/01/19 Page 4 of 9



  larger Hospitality Management customers for NaviSite leads.


  Professional Development

  Complete all training and development requirements
  Start Date                                Due Date                                    Status
  1/1/2015                                  12/31/2015                                  In progress

  Progress                                  Weight
                                      0 % 5%

   Reviewer                                    Rating                                                             Weight
  Stephanie Shipp (Self)                       Exceptional                                                        5%
  Steven Johanknecht (Manager - Co-
                                               Exceeds Expectations                                               5%
  Planner)

   Comments
  Stephanie Shipp (Self):
  .Completed all trainings with passing scores. Also doing ALOT of outside personal an professional development to help
  me be more organized

  Steven Johanknecht (Manager - Co-Planner):
  Stephanie has completed all necessary training and continues to develop her skills within the Hospitality Vertical.


  Sales Activities

  Achieve required sales activities: forecast accuracy; funnel management; prospect touches
  Start Date                                Due Date                                    Status
  1/1/2015                                  12/31/2015                                  In progress

  Progress                                  Weight
                                      0%    20%


   Reviewer                                    Rating                                                             Weight
  Stephanie Shipp (Self)                       Exceptional                                                        20%
  Steven Johanknecht (Manager - Co-
                                               Exceeds Expectations                                               20%
  Planner)

   Comments
  Stephanie Shipp (Self):
  Works on keeping funnel over flowing so that there is maximum output

  Steven Johanknecht (Manager - Co-Planner):
  Stephanie continues to be a leader on the team of Opportunities created. She had 371 Opportunities created in 2015.
  However, she needs to continue to focus on keeping all Opportunities updated, with no past due dates in Salesforce.


2015 Performance Review                                                                                     D-SS-000058
                                                                                                                           Page | 3 of 8
Stephanie Shipp
                      Case 1:18-cv-00760-LY Document 22-27 Filed 10/01/19 Page 5 of 9



  Continue to focus on KPI's to fill your funnel and achieve your monthly quota.


  Sales Goals

  Achieve annual booked sales quota
  Start Date                                Due Date                                    Status
  1/1/2015                                  12/31/2015                                  In progress

  Progress                                  Weight
                                      0 % 50%

   Reviewer                                    Rating                                                                Weight
  Stephanie Shipp (Self)                       Exceeds Expectations                                                  50%
  Steven Johanknecht (Manager - Co-
                                               Exceeds Expectations                                                  50%
  Planner)

   Comments
  Stephanie Shipp (Self):
  107% for the year. Lower than last year but I have been really sick several times this year that kicked my butt!

  Steven Johanknecht (Manager - Co-Planner):
  Stephanie had another great year and finished in Quartile 1 at 107.13%. She hit quota 7 of 12 months. Despite dealing
  with DCI in Austin for 3‐4 months, she continued to drive KPI's and created 371 new opportunities this year.




2015 Performance Review                                                                                    D-SS-000059
                                                                                                                              Page | 4 of 8
Stephanie Shipp
                       Case 1:18-cv-00760-LY Document 22-27 Filed 10/01/19 Page 6 of 9



TWC Values - "How You Did It"

  How well does the employee exhibit the TWC values at work?


   Reviewer                                     Rating
  Stephanie Shipp (Self)                        Exceeds Expectations
  Steven Johanknecht (Manager - Co-
                                                Successfully Meets Expectations
  Planner)

   Comments
  Stephanie Shipp (Self):
  I work with integrity in mind at all times unlike a large % at TWC. It is very exasperating to me that the ROE is just
  something written on paper and not adhered to. It is more like a guideline instead of something set in stone which causes
  issues.

  Steven Johanknecht (Manager - Co-Planner):
  Stephanie continues to exhibit TWC Values at all times. She continues to do a better job of working with her peers to
  ensure the best customer experience for her clients. She needs to do a better job of handling Customer issues and not
  allow them to escalate to upper Management. Far too often, I received calls stating Stephanie would not return their calls
  and her voicemail is full.




2015 Performance Review                                                                                      D-SS-000060
                                                                                                                           Page | 5 of 8
Stephanie Shipp
                       Case 1:18-cv-00760-LY Document 22-27 Filed 10/01/19 Page 7 of 9



Overall Performance Rating

  Please provide an overall performance rating.


   Reviewer                                   Rating
  Stephanie Shipp (Self)                      Exceptional
  Steven Johanknecht (Manager - Co-
                                              Successfully Meets Expectations
  Planner)


  Please enter comments below.


   Comments
  Stephanie Shipp (Self):
  I have exceeded above and beyond this year and will continue to do so in 2016

  Steven Johanknecht (Manager - Co-Planner):
  Stephanie had another great year and finished in Quartile 1 at 107.13% to quota. Despite dealing with the DCI rollout in her
  market, she was able to create 371 opportunities for the year and continues to do a great job of networking within the
  vertical and TWC to fill her funnel.




2015 Performance Review                                                                                  D-SS-000061
                                                                                                                           Page | 6 of 8
Stephanie Shipp
                     Case 1:18-cv-00760-LY Document 22-27 Filed 10/01/19 Page 8 of 9



Make Evaluation Viewable to Employee

  Are you sure you would like to make this review visible to the employee? If so, click Submit
  below. If not, click Save and Exit. Once you click Submit, you cannot undo this action.




2015 Performance Review                                                            D-SS-000062
                                                                                                 Page | 7 of 8
Stephanie Shipp
                     Case 1:18-cv-00760-LY Document 22-27 Filed 10/01/19 Page 9 of 9



Signature Section


  X Stephanie   Shipp                              X Chris Matthews
  Self                                             Manager

  3/2/2016                                         2/25/2016
  Date                                             Date




2015 Performance Review                                                          D-SS-000063
                                                                                               Page | 8 of 8
Stephanie Shipp
